Citation Nr: 1505572	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active duty service from February 1966 to September 1972 including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The issue of entitlement to automobile and adaptive equipment or adaptive equipment only is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA compensation purposes.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify has been satisfied inasmuch as the RO's May 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examination in February 2010.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

Service Connection

As an initial matter the Board observes that there are records reflecting that the Veteran served in combat.  In this regard, the Board notes that the Veteran is service-connected for PTSD based on combat stressors in Vietnam, and service personnel records indicate he served as a door gunner from November 1967 to February 1968.  38 U.S.C.A. § 1154(b) (West 2014) provides that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id. 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of organic diseases of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Hearing Loss Disability and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he was exposed to acoustic trauma in service.  He has a confirmed history of combat in service and served as a helicopter door gunner.  The Board accepts his assertions as to exposure to acoustic trauma in service.  

Service treatment records are negative for findings or complaints of bilateral hearing loss.  

VA treatment records reflect a January 2008 entry documenting the Veteran's report of hearing loss of one to two months duration.  An audiology consultation note dated that month documents that the Veteran passed the preventative hearing screening and an audiological evaluation was not indicated.  

In February 2010, the Veteran underwent VA audiological examination.  He reported in-service exposure as a door gunner and supply sergeant in Vietnam, with no post service occupational or recreational exposure.  Puretone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
15
15
15
30
35
23.75
LEFT
20
10
10
25
30
18.75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner noted that the results showed a bilateral sensorineural loss.

The Veteran reported recurrent, intermittent bilateral tinnitus which began in Vietnam and continued to the present.  The tinnitus occurs two to three times per month and lasts 1 to 2 minutes.  

The examiner opined that it was less likely as not that the Veteran has hearing loss and tinnitus due to acoustic trauma in service.  She explained as follows: 

Hearing was within normal limits on both induction and separation exams.  IOM concluded that based on current knowledge of cochlear physiology there was not sufficient scientific basis for the existence of delayed onset hearing loss IOM did not rule out that delayed onset might exist but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss there was no reasonable basis for delayed onset hearing loss.  That is the current VHA policy and until there is compelling scientific evidence to the contrary.  It will remain so.  Therefore it is less likely as not that hearing loss and tinnitus were caused by acoustic trauma while in military service.

Upon review of the evidence, the Board has determined that service connection for tinnitus is warranted.  In this regard, the Board observes that tinnitus has been variously defined.  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the U.S. Court of Appeals for Veterans Claims (Court) specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran has stated in conjunction with this claim that his tinnitus had its onset during his documented service in Vietnam.  The service treatment records are negative for any complaint or abnormal finding pertaining to tinnitus; however, there is no clinical test for tinnitus.  The Veteran has stated that onset of tinnitus was during service, and that he has experienced tinnitus symptoms since that time.  Critically, the February 2010 VA examiner offered no rationale as to why tinnitus was not incurred in service, including any rationale as to why the Veteran's claim as to its onset should not be accepted as competent and credible.  For these reasons, and given the subjective nature of tinnitus, the Board finds that the Veteran's lay contentions are sufficient to place the evidence at least in equipoise as to a relationship between the in-service acoustic trauma and present tinnitus.  Accordingly, service connection for tinnitus is warranted. 

The Board has also concluded that service connection for bilateral hearing loss disability is not warranted.  In this regard, the Board notes that the grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  Moreover, as discussed above, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, the evidence currently associated with the record demonstrates that the Veteran does not have bilateral hearing loss disability for VA compensation purposes.  The Board acknowledges the Veteran's report that he has experienced a decrease in hearing acuity; however, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

REMAND

In July 2014, the RO denied the Veteran's claim for entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran submitted a timely notice of disagreement with that decision in August 2014.  As the Veteran has not been provided a statement of the case in response to the August 2014 notice of disagreement, a remand is required for the issuance of a statement of the case on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should issue a statement of the case to the appellant and his representative on the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to this matter, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


